O’Malley, J. (dissenting).
The record discloses that the defendant Operative
Plasterers & Cement Finishers’ International Association acted within its powers in organizing and granting a charter to Local Ho. 852. Its action, it seems to me, was to promote its own welfare and achieve the objects for which it was founded. If so, plaintiff Local No. 314 may not complain even though damage and hardship resulted to its members. (O’Keefe v. Local 463 of Assn. of Plumbers, 277 N. Y. 300.) It further appears that the plaintiff and his local were afforded ample opportunity of presenting the questions here involved .before the entire body and, concededly, were granted full hearings.
In the circumstances, I am of opinion that no case for judicial intervention in the internal affairs of the international was established.
I, therefore, dissent and vote to reverse the judgment appealed from and to dismiss the complaint.
Untermyer, J., concurs with O’Malley, J.